Citation Nr: 0312241	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder claimed as secondary to service connected 
genitourinary disorders.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
January 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision dated in February 
1996, by the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing held at the RO before the 
undersigned Member of the Board in May 1998.  A transcript of 
that hearing has been associated with the record on appeal. 

In August 1998, the Board remanded the case for the RO to 
consider the veteran's claim as one to reopen a previously 
denied claim for service connection on a secondary basis.  
Subsequently, a January 2003 rating action found that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim.


FINDINGS OF FACT

1.  A June 1971 final Board decision denied service 
connection for a psychiatric disorder claimed as secondary to 
service connected genitourinary disorders; the basis for the 
denial was that there was no medical evidence that the 
current psychiatric disorder was related to the service 
connected genitourinary disorders.  

2.  The evidence received since the June 1971 Board decision 
is cumulative of evidence of record considered in that 
decision; it does not bear directly and substantially upon 
the specific matter under consideration; and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The June 1971 Board decision that denied service connection 
for a psychiatric disorder claimed as secondary to service 
connected genitourinary disorders is final; the veteran has 
not submitted new and material evidence since the June 1971 
decision, and thus the claim for entitlement to service 
connection for psychiatric disorder claimed as secondary to 
service connected genitourinary disorders is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the two 
January 2003 supplemental statements of the case (SSOCs) of 
the laws and regulations pertaining to his claim.  This was 
sufficient notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim.  

Pursuant to the Board's remand, the RO obtained information 
from the veteran regarding sources of treatment for his 
psychiatric disorder.  VA records were obtained.  A December 
2002 letter notified the veteran of the type of evidence 
necessary to substantiate his claim, and specified what 
evidence and information was needed from him.  It informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  The January 2003 SSOCs provided the 
veteran with the text of the VCAA provisions, and spelled out 
the evidence to be obtained by VA and what evidence and 
information must be supplied by the veteran.  The veteran has 
not identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, another remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

In general, for service connection to be granted, the law 
requires that there be a disability and that the disability 
result from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  The law also provides that service connection will 
also be granted for a disability, which is proximately due 
to, or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2002).

The veteran is service connected for atrophy of the right 
testis and left varicocele.  Both disabilities have been 
noncompensably evaluated since 1954.  

A June 1971 Board decision, inter alia, denied service 
connection for a psychiatric disorder claimed as secondary to 
service connected genitourinary disorders.  The basis for the 
denial was that there was no medical evidence that the 
current psychiatric disorder was related to the service 
connected genitourinary disorders.  The Board's decision is 
final.  

Consequently, because the Board's June 1971 decision is 
final, the veteran's current claim of entitlement to service 
connection for psychiatric disorder claimed as secondary to 
service connected genitourinary disorders may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In this case, the June 1971 denial of service connection for 
a psychiatric disorder as secondary to service connected 
genitourinary disorders hinged on the lack of medical 
evidence of a nexus, or link, between the service connected 
disabilities and the current psychiatric disorder.  In order 
to reopen his claim, the veteran would have to submit 
objective evidence that demonstrated such a nexus.  

At the time of the June 1971 decision, the evidence included 
VA hospitalization and examination showing diagnoses of 
neuroses in the 1950's and schizophrenic reaction during the 
1960's.  A May 1970 VA examination report specifically stated 
that the veteran's psychiatric diagnosis, schizophrenic 
reaction, was not secondary to his genitourinary conditions.  

The medical evidence received since June 1971 shows ongoing 
treatment for psychiatric symptoms.  The only medical 
evidence addressing a possible link between his psychiatric 
problems and his service connected genitourinary disorders is 
the report of a VA psychiatric examination conducted in 
November 1995.  That report stated that the veteran's 
neuropsychiatric disorder was "not the result of prostate 
surgery."  His neuropsychiatric condition "began many years 
before he underwent prostate surgery and has never been found 
to be related to his service connected urologic conditions."

The veteran's own written statements in support of his claim 
to reopen are essentially cumulative of evidence of record in 
1971.  Since the evidence received since the June 1971 Board 
decision is cumulative of evidence of record considered in 
that decision, it does not bear directly and substantially 
upon the specific matters under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the veteran's attempt to 
reopen his claim for service connection for a psychiatric 
disorder claimed as secondary to service connected 
genitourinary disorders must fail.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disorder claimed as secondary to service connected 
genitourinary disorders, that benefit is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

